Citation Nr: 1519367	
Decision Date: 05/06/15    Archive Date: 05/19/15

DOCKET NO.  09-42 014A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a sinus disability.

2.  Entitlement to service connection for right ear numbness.

3.  Entitlement to service connection for a throat disability.

4.  Entitlement to a higher evaluation for residuals, gunshot wound (GSW) of the right leg, muscle group XI (MG XI) currently rated 10 percent.

5.  Entitlement to a higher evaluation for residuals, shell fragment wound (SFW) of the left thigh currently rated 10 percent.

6.  Entitlement to a separate, compensable rating for a residual scar, GSW of the right leg, MG XI.

7.  Entitlement to a separate, compensable rating for a residual scar, SFW of the left thigh.

8.  Entitlement to a higher evaluation for residuals, SFW of the head (to include loss of balance and pain in the head) rated 30 percent prior to October 23, 2008.

9.  Entitlement to a higher evaluation for residuals, SFW of the head rated 40 percent from October 23, 2008 to May 27, 2010.

10.  Entitlement to a separate, disability rating from October 23, 2008, for headaches associated with residuals, SFW of the head.

11.  Entitlement to service connection for a vision disability.


ATTORNEY FOR THE BOARD

D. Johnson, Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran had active duty in from July 1950 to July 1953.  He was awarded a Purple Heart for his service.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the St. Petersburg, Florida, Regional Office (RO) of the Department of Veterans Affairs (VA).  

In correspondence received in May 2014, the National Veterans Disability Advocates, LLC withdrew its representation of the Veteran.

In an April 2014 rating decision, the RO awarded the Veteran a total schedular evaluation (100%) for his residuals, SFW of the head effective May 27, 2010; the disability was also recharacterized as traumatic brain injury (TBI) with cognitive disorder and depressive disorder.  As a total 100% schedular rating was in effect for this period, entitlement to a higher rating during this period is moot.

The issue of entitlement to service connection for a vision disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ). 


FINDINGS OF FACT

1.  There is no current diagnosis of a sinus disability or a chronic disability manifested by right ear numbness.

2.  A throat disability, to include chronic laryngitis and dysphonia, first manifested many years after service and is not related to an event or injury in active service or a service-connected TBI.

3.  The Veteran's service-connected residuals, GSW right leg with scar, are manifested by no worse than moderate disability of Muscle Group XI.

4.  The Veteran's service-connected residuals, SFW of the left thigh with scar, are manifested by no worse than moderate disability of Muscle Group XIV.

5.  The residual GSW and SFW scars located on the Veteran's right calf and left thigh are superficial, stable, subjectively tender/painful, measure less than 6 square inches in size, and do not limit motion or function or cause any disabling effects.

6.  Prior to October 23, 2008, the Veteran's service-connected residuals, SFW of the head (to include loss of balance and pain in the head) were characterized by frequent headaches with characteristic prostrating attacks occurring on an average of once a month.

7.  From October 23, 2008 to May 27, 2010, the residuals, SFW of head manifested with evidence of cognitive impairment of mild memory loss warranting a level of impairment with a numerical designation of 2.

8.  From October 23, 2008 to May 27, 2010, the Veteran is entitled to a separate 30 percent rating for headaches associated with residuals, SFW of the head.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a sinus disability have not been met.  38 U.S.C.A. §§ 1110, 1131, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2014).

2.  The criteria for service connection for right ear numbness have not been met.  38 U.S.C.A. §§ 1110, 1131, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2014).

3.  The criteria for service connection for a throat disability have not been met.  38 U.S.C.A. §§ 1110, 1131, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2014).

4.  The criteria for a rating higher than 10 percent for residuals, GSW of the right leg, MG XI are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.3, 4.7, 4.73, Diagnostic Code (DC) 5311 (2014).

5.  The criteria for a rating higher than 10 percent for residuals, SFW of the left thigh are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.3, 4.7, 4.73, DC 5314 (2014).

6.  From September 23, 2008, the criteria for a 10 percent rating, and no higher, for a residual scar, GSW of the right leg, MG XI are met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.3, 4.7, 4.118, DCs 7801-7804 (2014). 

7.  From September 23, 2008, the criteria for a 10 percent rating, and no higher, for a residual scar, SFW of the left thigh are met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.3, 4.7, 4.118, DCs 7801- 7804 (2014). 

8.  Prior to October 23, 2008, the criteria for a rating higher than 30 percent for residuals, SFW of the head (to include loss of balance and pain in the head) are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.14, 4.124a, Diagnostic Codes 8100, 8045 (2007).

9.  From October 23, 2008 to May 27, 2010, the criteria for rating higher than 40 percent for residuals, SFW of the head are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.3, 4.7, 4.124a, DC 8045 (2014). 

10.  From October 23, 2008 to May 27, 2010, a separate 30 percent evaluation for headaches associated with residuals, SFW of the head is warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.14, 4.124a, Diagnostic Codes 8100 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

Upon receipt of a complete or substantially complete application, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  

Letters sent in October 2006, March 2008, August 2009, and January 2010 satisfied the duty to notify provisions.  These letters also notified the Veteran of regulations pertinent to the establishment of an effective date and of the disability rating.  The Veteran was informed of the need to show the impact of disabilities on daily life and occupational functioning.  The claim was subsequently readjudicated, most recently in an April 2014 supplemental statement of the case.  

The Veteran's service treatment records and post-service VA and non-VA medical treatment records have been obtained.  Medical records obtained in connection with the Veteran's claim for disability benefits from the Social Security Administration (SSA) are unavailable.   A formal finding was issued in August 2013 and the Veteran was notified by way of letter sent in July 2013.

VA examinations were conducted in June 2007, November 2008, and in May 2010.  These examination reports are adequate to adjudicate the claim because they are based on claims file review and because the examiners considered the Veteran's history and described the disabilities in question, in sufficient detail so that the Board's decision is a fully informed one.  See Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); 38 C.F.R. § 3.159(c)(4).

There is no indication in the record that any additional evidence, relevant to the issues decided, is available and not part of the claims file.  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  

I.  Service Connection

Service connection will be granted if it is shown that the Veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

Generally, to establish entitlement to compensation for a present disability, a Veteran must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed.Cir. 2004).

Service connection also may be granted on a secondary basis for a disability if it is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310.  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc). 

Service connection for certain chronic diseases will be rebuttably presumed if manifested to a compensable degree within a year following active service.  38 U.S.C.A. §§1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309.  

VA regulations also provide that in the case of any veteran who has engaged in combat with the enemy in active service during a period of war, satisfactory lay or other evidence that an injury or disease was incurred or aggravated in combat will be accepted as sufficient proof of service connection if the evidence is consistent with the circumstances, conditions or hardships of service, even though there is no official record of such incurrence or aggravation.  See 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  

The Veteran's DD Form 214 reflects that he was awarded a Purple Heart for his combat service in Korea.  However, the Veteran has not asserted that any of these claimed conditions (sinus, right ear, throat) were incurred in combat, such that the combat presumption at 38 U.S.C.A. § 1154(b) is applicable.  Rather, he maintains that these conditions are secondary to his service-connected TBI (previously characterized as residuals of SFW to the head).  Moreover, to establish service connection, there must be evidence of a causal relationship between the current disability and the combat injury. Id. (citing Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).

Service treatment records (STRs) show that the Veteran sustained a shrapnel wound to the head while serving in Korea.  These records also reflect a notation of illness with fever and swollen turbinates, thought to be influenza or sinusitis, in May 1952.  A subsequent ear, nose and throat examination was normal.  Separation examination in July 1953 is negative for sinusitis, a throat condition, or a right ear condition.

Post-service medical records include a September 1953 VA examination report.  The report showed no significant abnormalities were noted with respect to the ears, nose, sinuses, or throat.  Additional VA and private medical records show findings of sinus disease and probable sinusitis, on MRIs in November 1999 and in December 2000.  VA treatment records show findings of hoarseness, laryngitis, spasmodic dysphonia, and voice disturbance between 2009 and 2011.  The Veteran reported onset of his chronic hoarseness was in 2004.  The Veteran's difficulty with voice quality was initially believed to be associated with Parkinson's disease.  However, a January 2010 VA otolaryngology clinic note indicates that the Veteran was evaluated in the neurology department and, it was felt that his dysphonia was likely not related to the Parkinson's disease. Another note dated in February 2010 shows that the Veteran's symptoms were from tense vocal folds, and this was the cause of his dysphonia.  A barium swallow study conducted in January 2011 resulted in a diagnosis of dysphasia.  Private treatment records from Rochelle Community Hospital include a complaint of longstanding hoarseness of voice that was diagnosed as 'hoarseness of voice, etiology unclear,' and spasmodic dysphonia due to vocal cord weakness.  

At a June 2007 VA examination, the Veteran stated that his hoarseness had been present since 2005.

At a VA ear disease examination in June 2007, the Veteran reported that his right ear felt numb; he also reported right ear tinnitus.  He was unsure of when the tinnitus began.  Following physical examination, the examiner indicated that the tinnitus was not caused by the shrapnel wound to the head.  The rationale was that by the Veteran's report and the findings of his treating physician, the tinnitus had onset less than 10 years ago, which is too recent to be related to the shrapnel wound he suffered more than 50 years ago.  The examiner explained that tinnitus related to a wound, or the associated acoustic blast, would have begun almost immediately.

At a VA examination in April 2011, an examiner reviewed the claim file, interviewed the Veteran and performed a physical examination.  The Veteran reported a sensation of numbness deep in his ear canal, which he believed may have been present for about 14-15 years.  It did not limit function in any way.  Following the physical examination, the examiner indicated that a claimed right ear condition, manifested as right ear/right ear canal numbness, did not exist.  

With regard to the claimed throat disability, to include laryngitis, the examiner indicated that the appropriate diagnosis was dysphonia.  The examiner determined that this condition was not related to military service and was neither caused nor aggravated by the Veteran's service-connected shrapnel wound to the head.  The rationale was that this condition had begun in recent years.  This condition was also partially due to his (non service-connected) Parkinson's disease.  

With regard to the claimed sinusitis, the examiner indicated that there was no evidence of chronic sinusitis.  The examiner also stated that right nasal septal deviation was present, but was not due to service or caused or aggravated by the service-connected shrapnel wound to the head.  The rationale was that there was no indication of right nasal obstruction of a chronic sinus condition in service and the shrapnel fragment injury did not involve the nose.

Given the evidence of record, the Board finds that service connection for disabilities claimed to manifest as a sinus disability, right ear numbness, and laryngitis/dysphonia is not warranted.

The probative medical evidence, which consists of the June 2007 and April 2011 VA medical opinions, establishes that the Veteran does not currently suffer from a chronic sinus disability or a disability manifested as right ear numbness.  And, in the absence of proof of a present disability, there can be no valid claim for service connection under any theory of entitlement.  Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); see also McClain v. Nicholson, 21 Vet. App. 319(2007).

While the record does reflect current diagnoses of right ear tinnitus and dysphonia (claimed as laryngitis), the probative evidence in the form of the June 2007 and April 2011 VA opinions does not suggest an association between either of those conditions and military service (to include the shrapnel wound to the head) or a service-connected disability.  This finding is supported by the evidence of record which shows that although the Veteran's STRs reflect a notation of illness with fever and swollen turbinates, thought to be influenza or sinusitis, in May 1952, a subsequent ear, nose and throat examination was normal and the Veteran's separation examination in July 1953 was negative for sinusitis, a throat condition, or a right ear condition.  Moreover, a post-service September 1953 VA examination report showed no significant abnormalities were noted with respect to the ears, nose, sinuses, or throat.  

The VA opinions are persuasive evidence against the Veteran's claims as the examiners reviewed the medical records and the Veteran's reported history, and conducted physical examinations.  The examiners are qualified through education, training, and experience to offer medical diagnoses and opinions and such findings were supported with a clinical rationale.

The Veteran is not shown to have any specialized medical education, training, or experience.  Nonetheless, his lay contentions have been considered as lay evidence may be competent on a variety of matters concerning the presence, nature and cause of disability.  Jandreau v. Shinseki, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  In this case however, the Board finds that he is not competent to diagnose a chronic sinus disability or a chronic underlying right ear disability claimed to manifest with symptoms of numbness, because this is not within the ordinary knowledge a lay person.  He is also not competent to render a medical opinion regarding the etiology of the currently diagnosed conditions of right ear tinnitus and dysphonia as the causes of these two disabilities are not within the ordinary knowledge of a lay person.  

The preponderance of the evidence is against a finding of service connection; there is no doubt to be resolved; and service connection for a sinus disability, a right ear disability claimed as numbness, and a throat disability claimed as laryngitis/dysphonia is not warranted.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


II. Increased Ratings

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3.  

The Veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).  Each following analysis is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.  

A. Shell Fragment Wound Residuals, Lower Muscle Groups

The Veteran is seeking higher disability ratings for residuals of a right leg gunshot wound (GSW), MGXI and for residuals of a left thigh shell fragment wound (SFW).

Service treatment records show the Veteran was wounded in March 1951 by an exploding land mine.  The injury was a through and through missile wound that perforated the right leg.  No artery or nerve involvement was indicated.  The Veteran was treated at a hospital with bedrest and penicillin from March 18, 1951 to April 4, 1951.  X-rays taken in March 1951 showed a normal right leg.  A note dated March 26, 1951, indicated he was improving and his condition was satisfactory.  A physical examination in April 1951 showed the through and through GSW to the soft tissue of his right calf had healed.  The only residual noted was slight stiffness.  The Veteran was discharged to general duty in April 1951 and given a profile for one week.

The service records also indicate the Veteran sustained a penetrating missile wound of the left lower leg and thigh in October 1951, caused by an exploding mortar round.  No artery or nerve involvement was indicated.  The injury was described as a small wound/defect on the left thigh.  The initial treatment consisted of a penicillin and application of a dry sterile dressing.  No surgery was performed as it was not deemed necessary.  A clinical entry dated October 23, 1951, indicates that the wound had healed nicely and the Veteran had full use of his leg with no complaints.  X-rays showed no fracture.  The Veteran's July 1953 separation examination revealed that inspection of his lower extremities was normal.

In a September 1953 post-service rating decision, service connection was awarded for residuals of a GSW, right leg, MGXI with a 10 percent disability rating, effective July 25, 1953.  Service connection was also awarded for residuals of a missile wound, left thigh with a 0 percent rating effective from July 25, 1953.

At a September 1953 VA examination, there was no evidence of bony pathology on X-ray of the left knee joint or lower half of the left femur.  There also was no evidence of bony pathology on X-ray of the upper two thirds of the right tibia and fibula.

At a September 1972 VA examination, the Veteran could stand and walk without difficulty.  There was one scar on the lateral middle third of the right calf that was minimally depressed and the same color as surrounding skin.  No other residuals were noted.  A left thigh scar could not be visualized.  Both thighs and calves were symmetrical and no atrophy was noted.  Range of motion in the lower extremities was within normal limits.  Reflexes were also normal.  

In a statement of the case issued in October 2005, the evaluation for the shell fragment wound of the left thigh was increased to 10 percent for a moderate muscle disability, effective December 30, 2004.  The Veteran did not perfect an appeal of that evaluation.

The Veteran filed a new claim for an increased rating in November 2006, stating that his right leg GSW and left thigh SFW residuals had increased in severity.  

Rating Muscle Groups Injuries

The factors to be considered in evaluating disabilities residual to healed wounds involving muscle groups are set forth in 38 C.F.R. §§ 4.55 and 4.56.  A through-and-through injury with muscle damage shall be evaluated as no less than a moderate injury for each group of muscles damaged.  38 C.F.R. § 4.56(b).  For VA rating purposes, the cardinal signs and symptoms of muscle disability are loss of power, weakness, lowered threshold of fatigue, fatigue-pain, impairment of coordination, and uncertainty of movement.  38 C.F.R. § 4.56(c).

Under Diagnostic Codes 5301 to 5323, disabilities resulting from muscle injuries shall be classified as slight, moderate, moderately severe, and severe.  The type of disability associated with a slight muscle disability is a simple wound of muscle without debridement or infection.  A history with regard to this type of injury should include service department record of superficial wound with brief treatment and return to duty, healing with good functional results, and no cardinal signs or symptoms of muscle disability.  Objective findings should include minimal scar, no evidence of fascial defect, atrophy, or impaired tonus, no impairment of function or metallic fragments retained in muscle tissue.  38 C.F.R. § 4.56(d)(1).

The type of injury associated with a moderate muscle disability is a through-and-through or deep penetrating wound of short track from a single bullet, small shell or shrapnel fragment, without explosive effect of high velocity missile, residuals of debridement, or prolonged infection.  A history with regard to this type of injury should include service department record or other evidence of in-service treatment for the wound and record of consistent complaints of one or more of the cardinal signs and symptoms of muscle disability, particularly lowered threshold of fatigue after average use affecting the particular functions controlled by the injured muscles.  Objective findings should include entrance and (if present) exit scars, small or linear, indicating short track of missile through muscle tissue and some loss of deep fascia or muscle substance or impairment of muscle tonus and loss of power or lowered threshold of fatigue when compared to the sound side.  38 C.F.R. § 4.56(d)(2).

The type of injury associated with a moderately severe muscle disability is a through-and-through or deep penetrating wound by a small high-velocity missile or large low-velocity missile, with debridement, prolonged infection, or sloughing of soft parts, and intermuscular scarring.  A history with regard to this type of injury should include service medical record or other evidence showing prolonged hospitalization for treatment of wound, record of consistent complaints of cardinal signs and symptoms of muscle disability, and, if present, evidence of inability to keep up with work requirements.  Objective findings should include entrance and (if present) exit scars indicating the track of the missile through one or more muscle groups, and indications on palpation of loss of deep fascia, muscle substance, or normal firm resistance of muscles compared with the sound side.  Tests of strength and endurance compared with sound side should demonstrate positive evidence of impairment.  38 C.F.R. § 4.56(d)(3).

The type of injury associated with a severe disability of muscles is a through-and-through or deep penetrating wound due to high-velocity missile, or large or multiple low velocity missiles, or with shattering bone fracture or open comminuted fracture with extensive debridement, prolonged infection, or sloughing of soft parts, intermuscular binding and scarring.  A history consistent with this type of injury would include service department record or other evidence showing hospitalization for a prolonged period for treatment of wound, record of consistent complaint of cardinal signs and symptoms of muscle disability, worse than those shown for moderately severe muscle injuries, and, if present, evidence of inability to keep up with work requirements.  Objective findings of a severe disability would include ragged, depressed and adherent scars indicating wide damage to muscle groups in missile track; palpation shows loss of deep fascia or muscle substance, or soft flabby muscles in wound area; muscles swell and harden abnormally in contraction; tests of strength, endurance, or coordinated movements compared with the corresponding muscles of the uninjured side indicate severe impairment of function. 

If present, a severe injury would also show x-ray evidence of minute multiple scattered foreign bodies indicating intermuscular trauma and explosive effect of the missile; adhesion of scar to one of the long bones, scapula, pelvic bones, sacrum or vertebrae, with epithelial sealing over the bone rather than true skin covering in an area where bone is normally protected by muscle; diminished muscle excitability to pulsed electrical current in electrodiagnostic tests; visible or measurable atrophy; adaptive contraction of an opposing group of muscles; atrophy of muscle groups not in the track of the missile, particularly of the trapezius and serratus in wounds of the shoulder girdle; or induration or atrophy of an entire muscle following simple piercing by a projectile.  38 C.F.R. § 4.56(d)(4). 

The combined rating for disabilities of an extremity shall not exceed the rating for the amputation at the elective level, were amputation to be performed.  38 C.F.R. § 4.68.  Under 38 C.F.R. § 4.71a, DCs 5160 to 5162, amputation of the thigh may warrant a disability rating ranging from 60 to 90 percent, depending on how extensive the amputation is and where the amputation occurs on the thigh. 

A muscle injury rating will not be combined with a peripheral nerve paralysis ratings of the same body part, unless the injuries affect entirely different functions.  38 C.F.R. § 4.55(a).  

When evaluating musculoskeletal disabilities, VA may, in addition to applying schedular criteria, consider granting a higher rating in cases in which a claimant experiences additional functional loss due to pain, weakness, excess fatigability, or incoordination, to include with repeated use during flare-ups, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  The provisions of 38 C.F.R. §§ 4.40 and 4.45 are to be considered in conjunction with the diagnostic codes predicated on limitation of motion.  See Johnson v. Brown, 9 Vet. App. 7 (1996).

Evaluation of the same disability under several diagnostic codes, or pyramiding, must be avoided; however, separate ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not duplicative of or overlapping with the symptomatology of the other condition.  38 C.F.R. § 4.14; Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  

Rating Scars

Disability from scars is also contemplated in the rating criteria for muscle injuries.

The criteria used to evaluate disabilities involving the skin were revised effective September 23, 2008.  In VAOPGCPREC 3-2000 (April 2003), VA's General Counsel held that when a provision of the VA rating schedule is amended while a claim for an increased rating under that provision is pending, a determination as to whether the intervening change is more favorable to the Veteran should be made.  If the amendment is more favorable, that provision should be applied to rate the disability for periods from and after the effective date of the regulatory change.  The effective date of a liberalizing law or VA issue is no earlier than the effective date of the change.  However, none of the applicable precedent decisions or laws, regulations or General Counsel Opinions prohibits the application of a prior regulation to the period on or after the effective date of a new regulation. 

The revisions are only effective for claims filed on or after September 23, 2008, although a claimant may request consideration under the amended criteria.  The Veteran has not requested such consideration; however, the revised criteria are more favorable to the Veteran.  Accordingly, the Board will apply the revised criteria to the claim, but only for the period on or after the effective dates of the new regulations. 

Under the criteria in effect at the time the Veteran filed his claim, Diagnostic Code 7801 provided that scars, other than head, face, or neck, that are deep or that cause limited motion warrant a 10 percent rating if the area or areas exceed 6 square inches (39 sq. cm).  A deep scar is one associated with underlying soft tissue damage.  38 C.F.R. § 4.118, DC 7801 (2007). 

A maximum rating of 10 percent was assigned for scars, other than the head, face or neck that were superficial, did not cause limited motion, and measured 144 square inches or greater.  38 C.F.R. § 4.118, DC 7802 (2007). 

A maximum rating of 10 percent was assigned for scars that are superficial and unstable.  38 C.F.R. § 4.118, DC 7803 (2002).  Note (1) to DC 7803 defined an unstable scar as one where, for any reason, there is frequent loss of covering of skin over the scar.  Note (2) to DC 7803 defined a superficial scar as one not associated with underlying soft tissue damage.

Diagnostic Code 7804 provided for a maximum rating of 10 percent for scars that were superficial and painful on objective demonstration.  38 C.F.R. § 4.118, DC 7804 (2007).   

Under the criteria that became effective September 23, 2008, DCs 7801 and 7802 were unchanged.  DC 7803 was removed.  38 C.F.R. § 4.118, DCs 7800-7805 (2013).

Under DC 7804, one or two scars that are unstable or painful warrant a 10 percent evaluation.  Three or four scars that are unstable or painful warrant a 20 percent evaluation.  The revised code does not include a specific requirement of pain on objective examination.  38 C.F.R. § 4.118, DC 7804 (2014).

Residuals, Right leg GSW, MG XI 

The Veteran's right leg GSW residuals are currently rated at 10 percent under DC 5311, which pertains to injuries of Muscle Group XI.  Muscle Group XI encompasses the posterior and lateral crural muscles and the muscles of the calf.  The functions of these muscles include propulsion and plantar flexion of the foot, stabilization of the arch, flexion of the toes, and flexion of the knee.  38 C.F.R. § 4.73, DC 5311.  

Under DC 5311, a slight muscle injury warrants a noncompensable (zero percent) disability rating, a moderate muscle injury warrants a 10 percent rating, a moderately severe muscle injury warrants a 30 percent rating, and a severe muscle injury warrants a 40 percent rating.  

In order to warrant a 20 percent rating under DC 5311, there must be evidence of a moderately severe muscle injury.  

At a VA examination in June 2007, the Veteran reported that he had little to no problems with his right calf in terms of pain and weakness from his GSW in 1951.  His right calf scar was self-limiting and only caused a little bit of an ache when he looked at it.  Objectively, right foot strength was 4+ to 5- in foot inversion and eversion and in plantar and dorsiflexion of the foot.  There was a 1.0 x 1.0 centimeter (cm) scar on the lateral right leg with minimal retraction and depression of 2 millimeters (mm).  It was non-tender and well-healed.  No other functional impairment due to the scar.  The diagnosis was residual GSW scar of the right calf.  The scar did not significantly affect activities of daily living and it was stable from the prior examination.

At a VA examination in October 2013, a VA examiner indicated that the right calf GSW involved MG XI.  Objectively, there were no cardinal signs or symptoms of muscle disability.  There were no known or evident fascial defects associated with the muscle injury and no muscle substance or function was affected.  Muscle strength testing 3/5 (no movement against resistance) during hip, knee, ankle plantar flexion, and ankle dorsiflexion.  Muscle atrophy was not present.  There was no X-ray evidence of retained metallic fragments.  The examiner further indicated that the Veteran's bilateral lower extremity weakness was due to unrelated factors, such as deconditioning and age.  His muscle injury did not impact his ability to keep up with work requirements.

With regard to his scars, the Veteran reported occasional aching of his old scars without further complications.  Objectively, the right lateral calf scar was very superficial and slightly concave.  It was 2 cm long and 1.2 cm wide.  The scar was noted to be well healed and minimal.  There was no limitation of activities of daily living as a result of the scar.  The Veteran reported that he had retired at the age of 62 due to unrelated issues.  The examiner noted that the neither the muscle injury nor the scar affected the Veteran's ability to secure or maintain employment or cause an inability to keep up with work assignments.  The diagnosis was healed GSW to the right calf without residuals.  

The Board finds that the history and objective symptoms associated with the Veteran's GSW injury to the right leg, involving muscle group XI, are sufficiently contemplated in the criteria for a moderate injury.  

The Veteran does not have a service history consistent with a moderately severe muscle disability.  He is noted to have suffered a through and through wound from an exploding land mine (i.e. missile).  However, there was no debridement, prolonged infection, sloughing of soft spots or intramuscular scarring related to his injury.  There was no evidence of prolonged hospitalization for treatment of the wound in service.  At the physical examination in April 1951, the only residual reported was slight stiffness.  The record also showed evidence of an entrance scar, but no resulting functional impairment and no retained metallic fragments. 

The current findings are also not consistent with a moderately severe muscle disability.  There is no current evidence of loss of deep fascia, moderate loss of muscle substance or moderate loss of normal firm resistance of muscles.  The evidence does not show actual functional impairment as a result of this disability.  Moreover, the evidence does not show that the right calf muscle injury has affected a joint of the ankle or foot on which Muscle Group XI functions.

Thus, the symptomatology of the Veteran's right leg disability, which involves Muscle Group XI, is best described as moderate.  This is consistent with a disability rating of no more than 10 percent under 38 C.F.R. § 4.73, DC 5311.

The Board emphasizes that any pain or resulting functional loss (i.e., limitation of motion due to pain, weakness and fatigue) associated with the Veteran's right leg residuals are already contemplated in the relevant rating criteria for evaluating muscle injuries, and are reflect in the current 10 percent rating.  Thus, the Veteran is not entitled to a higher rating on the basis of consideration of these factors alone. DeLuca v. Brown, 8 Vet. App. 202 (1995), 4.40, 4.45, 4.59.

For the foregoing reasons, a rating in excess of 10 percent for the residuals of the GSW injury to the right leg is not warranted for the entire rating period on appeal.  See Hart, 21 Vet. App. at 509-10.

The Board has next considered whether a separate rating is warranted for the right calf scar.  The Board finds that a separate rating is warranted, but only effective from September 23, 2008.  

At the VA examination in June 2007, the examiner noted that the right calf GSW scar was non-tender.  As the scar was otherwise stable, superficial, covered an area less than 6 square inches in size, and did not limit motion or function, a compensable rating is not warranted.  See 38 C.F.R. § 4.118, DCs 7801-7805 (2007).

At the October 2013 VA examination, the Veteran reported that his right calf scar was occasionally painful.  The Board finds his testimony credible and competent in this regard, and a 10 percent rating is assigned from September 23, 2008, the date of the regulatory change which does not include a specific requirement of pain on objective examination.  See 38 C.F.R. § 4.118, DC 7804 (2014).

Due consideration has been given to Hart v. Mansfield, 21 Vet. App. 505 (2007).  However, higher evaluations are not warranted for the right calf muscle injury or scar any period of time that is covered by this appeal.  See also 38 U.S.C.A. § 5107(b). 


Residuals, Left Thigh SFW XIV 

The residuals of a missile wound to the left lower extremity are currently rated at 10 percent under DC 5314, which pertains to injuries of Muscle Group XIV.  Muscle Group XIV is the anterior thigh group, including (1) Sartorius, (2) rectus femoris, (3) vastus externus, (4) vastus intermedius, (5) vastus intermus, and (6) tensor vaginae femoris.  The functions of this muscle group are extension of the knee, simultaneous flexion of the hip and flexion of the knee, tension of fascia lata and iliotibial (Maissiat's) band, acting with XVII (1) [extension of hip] in postural support of the body, and acting with hamstrings in synchronizing hip and knee.  

Under DC 5314, a slight muscle injury warrants a noncompensable (zero percent) disability rating, a moderate muscle injury warrants a 10 percent rating, a moderately severe muscle injury warrants a 30 percent rating, and a severe muscle injury warrants a 40 percent rating.  

In order to warrant the next highest rating of 30 percent, there must be evidence of a moderately severe muscle injury.  

At a VA examination in June 2007, the Veteran reported occasional muscle spasms over the past few years, especially when he tried to sleep.  Objectively, there was a 0.8 cm x 0.8 cm car with a 2 cm depression on the left lateral thigh.  It was non-tender, non-ulcerated.  The color and texture was similar to the surrounding skin.  There was no associated muscle loss, atrophy, or weakness.  The diagnoses were left thigh residual scar from SFW.  The scar did not significantly affect activities of daily living and it was stable from prior examination.

VA and private records show the Veteran complained of unsteady gait and balance issues, which was believed to of be multi-factorial etiology.  None of the records specifically related such complaints to the GSW residuals.  

At a VA examination in October 2013, an examiner indicated that the left thigh SFW had involved injury to MG XIV.  Objectively, there were no cardinal signs or symptoms of muscle disability.  There were no known or evident fascial defects associated with the muscle injuries and no muscle substance or function was affected.  Muscle strength testing was 4/5 (less than normal strength) during hip, knee, ankle plantar flexion, and ankle dorsiflexion.  Muscle atrophy was not present.  There was no X-ray evidence of retained metallic fragments in the muscle group.  The examiner further indicated that the Veteran's lower extremity weakness was due to unrelated factors, such as deconditioning and age.  His muscle injury did not impact his ability to keep up with work requirements.

With regard to his scar, the Veteran reported occasional aching of his old scar without further complications.  Objectively, the left antero-lateral thigh had a very similar, superficial scar that was also slight concave.  This scar measured 1.2 cm long and 0.5 cm in width.  The scar was described as well-healed and minimal.  There was no limitation of activities of daily living as a result of the scar.  The diagnosis was healed SFW to the left thigh without residuals.  Finally, the Veteran reported that he had retired at the age of 62 due to unrelated issues.  The examiner stated that neither the scar nor the muscle injury affected his ability to secure or maintain employment or cause an inability to keep up with work assignments.  The diagnosis was healed SFW to the left thigh without residuals.

Considering the type and history of the injury in conjunction with the current manifestations, the evidence tends to show that the Veteran's disability picture associated with his residuals of a missile wound to the left lower extremity more closely approximates a moderate muscle injury, as opposed to a moderately severe muscle injury.  See 38 C.F.R. § 4.56.  The VA examinations have been essentially normal and the Veteran has not reported any cardinal signs and symptoms of muscle disability.  Furthermore, the evidence does not reflect an inability to keep up with work requirements, entrance and exit scars indicating track of missile through one or more muscle groups, indications on palpation of loss of deep fascia, muscle substance, or normal firm resistance of muscle compared with the sound side, or tests of strength and endurance compared with the sound side demonstrative of positive evidence of impairment.

Any pain or resulting functional loss (i.e., limitation of motion due to pain, weakness and fatigue) associated with the Veteran's left leg residuals are already contemplated in the relevant rating criteria for evaluating muscle injuries, and are reflected in current 10 percent rating.  

For the foregoing reasons, a rating in excess of 10 percent for the residuals of the SFW injury to the left thigh is not warranted for the entire rating period on appeal.  See Hart, 21 Vet. App. at 509-10.

The Board has next considered whether a separate rating is warranted for the left thigh scar.  The Board finds that a compensable rating is warranted, but only effective from September 23, 2008.  

At the VA examination in June 2007, the examiner noted that the left thigh SFW scar was non-tender.  As the scar was otherwise stable, superficial, covered an area less than 6 square inches in size, and did not limit motion or function, a compensable rating is not warranted.  See 38 C.F.R. § 4.118, DCs 7801-7805 (2007).

At the October 2013 VA examination, the Veteran reported that his left thigh scar was occasionally painful.  The Board finds his testimony credible and competent in this regard, and a 10 percent rating is assigned from September 23, 2008, the date of the regulatory change which does not include a specific requirement of pain on objective examination.  See 38 C.F.R. § 4.118, DC 7804 (2014).

Due consideration has been given to Hart v. Mansfield, 21 Vet. App. 505 (2007).  However, higher evaluations are not warranted for the left thigh muscle injury or scar any period of time that is covered by this appeal.  See also 38 U.S.C.A. § 5107(b). 

B. Shell Fragment Wound to the Head (TBI)

A claim for a higher rating for a service-connected SFW of the head, also referred to in this decision as a traumatic brain injury or TBI, was received in November 2006.

The Veteran's service-connected TBI was initially characterized as 'residuals, shrapnel fragment wound to the head to include loss of balance and pain in the head' and was rated at 30 percent under 38 C.F.R. § 4.124a, Diagnostic Codes 5235-8100 (2007).  

In a November 2009 rating action, the RO recharacterized the Veteran's disability as 'residuals, shrapnel fragment wound to the head' and assigned a 40 percent rating under 38 C.F.R. § 4.124a, Diagnostic Code 8045, effective from October 23, 2008.  See the November 2009 rating decision and Statement of the Case.  

A 100 percent rating was assigned under 38 C.F.R. § 4.124a, DC 8045, effective May 27, 2010.  See the April 2014 rating decision.  As a total schedular rating of 100% is in effect from May 27, 2010; entitlement to a higher rating during this period is moot.

A. Period Prior to October 23, 2008

Prior to October 23, 2008, the Veteran's service-connected residuals of a shrapnel fragment wound to the head with headaches and loss of balance (TBI residuals) were evaluated under DC 8100, for migraines.  

The evidence does not support the assignment of a rating in excess of 30 percent.  

Under 38 C.F.R. § 4.124a, Diagnostic Code 8100, a 30 percent rating is provided for migraine headaches with characteristic prostrating attacks occurring on an average once a month over last several months.  A 50 percent is provided for migraine headaches with very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.

Historically, a VA examination report dated in February 2005 shows the Veteran reported intermittent, sharp pain on his left upper head that occurred four to five times a month.  On physical examination, there was no focal weakness and his sensory and cranial nerves were intact.

Medical records since November 2005 show subjective reports of a feeling of unsteadiness or imbalance when walking.  Private treatment records show that the Veteran was undergoing physical therapy for complaints of abnormal gait and muscle weakness.  

At a VA ear disease examination in June 2007, the Veteran reported significant headaches and recurrent tinnitus in the right ear.  Following records review and physical examination, the examiner provided a diagnosis of tinnitus.  The examiner expressed the opinion that the tinnitus was not related to the shrapnel wound of the head.  The examiner supported this opinion with a clinical rationale. 

At a June 2007 VA examination, the Veteran reported headache pain that began in the left frontal parietal region and then radiated throughout his head.  He described it as a stabbing, sharp, shooting pain on a level of 6-7, on a scale from 1 to 10.  The headache pain reported came on gradually, progressed in severity, and lasted about one to two days.  The Veteran also reported associated photophobia and occasional scintillating scotoma.  There also was occasional lacrimation of the left eye.  The headaches reportedly occurred once or twice a week and were of similar character and duration to those reported in 2005 when last evaluated.  On physical examination, no visible scar or deformity was noted on his skull.  There was no tenderness at the site which the Veteran pointed to.  The Veteran did have significant gait abnormality with a positive Romberg.  His gait was wide and he took short steps, having to stop every 5-6 steps.  He reported regular use of a cane.  The diagnosis was migraine headache related to shrapnel wound of the left parietal region of the skull; symptoms remain relatively stable since his prior examination in 2005.

In the Veteran's November 2007 notice of disagreement (NOD), he asserted that he had memory problems, chronic vision, and speech problems are all related to his TBI.

As noted, a rating in excess of 30 percent for headaches requires there to be very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  

Throughout the course of this appeal, the Veteran reported recurring headaches once or twice a week, lasting 2 to 3 days at a time, with photophobia and occasional scintillating scotoma.  This is generally consistent with the nature and frequency of the headaches reported at the February 2005 VA examination, which was intermittent head pain that occurred four to five times a month.  Based on the evidence, the Board finds that although the Veteran's headaches could be characterized as very frequent, there is no indication they are completely prostrating or are capable of resulting in severe economic inadaptability.  

The Veteran did not indicate that any of his headaches were "prostrating" in nature.  He noted that he sometimes experienced photophobia and occasional scintillating scotoma, but he never indicated the headaches were prostrating, much less completely prostrating, and the medical evidence does not indicate that they were completely prostrating.  Moreover, even assuming that some or all of these headaches may have amounted to a completely prostrating attack, it is not shown that the headaches caused, or were capable of producing loss of work amounting to, severe economic inadaptability.  Therefore, the criteria for a higher rating of 50 percent are not met for this appeal period.  38 C.F.R. § 4.124, DC 8100.

The Board has also considered whether a higher rating was possible under the former DC 8045, but finds that it is not.

Under the former Diagnostic Code 8045 (in effect prior to October 23, 2008), purely neurological disabilities such as hemiplegia, epileptiform seizures, facial nerve paralysis, etc., following trauma to the brain, were to be rated under the diagnostic codes specifically dealing with such disabilities, with citation of a hyphenated diagnostic code (e.g., 8045-8207).  Purely subjective complaints such as headache, dizziness, insomnia, etc., recognized as symptomatic of brain trauma, would be rated 10 percent and no more under DC 9304. 

This 10 percent rating was not to be combined with any other rating for a disability due to brain trauma.  Ratings in excess of 10 percent for brain disease due to trauma under diagnostic code 9304 were not assignable in the absence of a diagnosis of multi-infarct dementia associated with brain trauma.  38 C.F.R. § 4.124a, DC 8045 (prior to 2008).  

The VA and private medical records, and the VA examination report, do not reflect a diagnosis of multi-infarct dementia associated with brain trauma prior to October 23, 2008.  Thus, the highest evaluation possible prior to October 23, 2008 for residuals of TBI under diagnostic code 9304 was only 10 percent.  See 38 C.F.R. § 4.124a, Diagnostic Code 8045-9304 (prior to October 23, 2008).

B. Period from October 23, 2008 to May 27, 2010

For the period from October 27, 2008 to May 27, 2010, the service-connected TBI is rated at 40 percent pursuant to 38 C.F.R. § 4.124a, DC 8045.  

The regulations pertaining to Diagnostic Code 8045 were amended during the appeal period.  73 Fed. Reg. 54,693 -54,706 (Sept. 23, 2008).  These new rating criteria were made effective on October 23, 2008, and apply to "all applications for benefits received by VA on or after October 23, 2008."  Id. at 54,693 (italics added).  Thus, these rating criteria would generally not be applicable to the Veteran's claim, since his claim was submitted in November 2006 and he did not request that his disability be evaluated under this amended criteria.  Nonetheless, the agency of original jurisdiction applied the amended criteria to the Veteran's claim in the November 2009 statement of the case.  Therefore, the Board will also apply the amended criteria to the evidence received after October 23, 2008. 

Effective October 23, 2008, VA amended the Schedule for Rating Disabilities by revising the portion of the Schedule that addresses neurological conditions and convulsive disorders.  The effect of this action was to provide detailed and updated criteria for evaluating residuals of TBI.  The revised DC 8045 provides ratings based on three main areas of dysfunction that may result from TBI and have profound effects on functioning: cognitive (which is common in varying degrees after TBI), emotional/behavioral, and physical.  Each of these areas of dysfunction may require evaluation.  38 C.F.R. § 4.124a, DC 8045.  The Board will therefore address these three areas separately.  

Cognitive

Ratings for cognitive impairment and other residuals of traumatic brain injury not otherwise classified are based on a table of 10 important facets related to cognitive impairment and subjective symptoms.  A 100 percent evaluation is assigned if "total" is the level of evaluation for one or more facets.  If no facet is "total," then the overall percentage evaluation is based on the highest facet.  A 70 percent evaluation is assigned if "3" is the highest level of evaluation for any facet.  If the highest level of evaluation for any facet is "2," then the appropriate disability rating is 40 percent.  A 10 percent evaluation is warranted when the highest level of evaluation for any facet is "1."  Finally, a noncompensable (0 percent) rating is assigned when the level of the highest facet is "0." 

These facets of cognitive impairment include: memory, attention, concentration, executive functions; judgment; social interaction; orientation; motor activity; visual spatial orientation; subjective symptoms; neurobehavioral effects; communication; and consciousness.  38 C.F.R. § 4.124a, DC 8045.

The Board will discuss each of the facets of cognitive impairment individually under the revised DC 8045.  

Regarding memory, concentration, attention, and executive functions, the Veteran has reported memory and speech problems throughout the appeal.  He has also described ringing in his right ear, vision problems, and difficulties with his balance, and headaches.  See, the November 2007 Notice of Disagreement and November 2009 Substantive Appeal.  

The November 2008 VA TBI examination report shows the Veteran reported a continual decline in his memory.  He endorsed having both mild to moderate memory loss since his head injury.  Although he was retired, he stated that when he was working, his work function had been compromised due to his memory difficulties, but he was unable to elaborate upon further questioning.  The only deficit that the Veteran was able to describe was 'difficulty remembering addresses to which he had to drive.'  The Veteran denied cognitive problems such as decreased attention, difficulty concentrating, or any current difficulties with executive functions.  On cognitive testing, the Veteran scored a 26/30 on the mini-mental state examination (MMSE) with deficit in short-term recall (2/3), following multiple step commands, spelling 'WORLD' backwards, and drawing complex designs.  The examiner determined that the Veteran's attention, concentration, and executive functions were currently normal.  The overall assessment was mild cognitive impairment.  

VA and private treatment records dated from 2008 to 2010 do not reflect complaints of memory loss.

Based on these findings, a numerical value of 2 (for mild impairment of memory) is appropriate for the facet of memory, attention, concentration, and executive function.  

Regarding impairment of judgment, the Veteran did not report any difficulties with his judgment on VA examination in November 2008.  The examiner determined that the Veteran's judgment was normal.  VA and private treatment records dated from 2008 to 2010 do not reflect findings of impaired judgement.  As such, a numerical value of 0 is warranted.

Regarding impairment of social interaction, this has been noted to be routinely appropriate throughout the pendency of the claim, and at the November 2008 VA examination.  The examiner noted that the Veteran reported that he lives with a roommate and spends time at the "VFW".  As such, a numerical value of 0 is appropriate for this facet.  

Turning to impairment of orientation, VA and private treatment records dated from 2008 to 2010 show the Veteran was alert and fully oriented to time, place, and person.  The Veteran was also noted to be correctly oriented to person, place, time and purpose upon examination in November 2008.  Accordingly, a numerical value of 0 is warranted for impairment of orientation during this period.  

Regarding motor activity, the VA and private treatment records show the Veteran had problems with abnormal gait and poor balance which required physical therapy due to a high risk of falling.  The records also show use of a cane for ambulation assistance.  The medical record do not contain findings or opinion that specifically link the Veteran's balance problems to his service-connected TBI, and indeed some notes indicate that his history of prior stroke was thought to cause some of his balance issues.  In addition, following a CT brain scan in July 2009, a VA neurologist indicated that the brain scan did not reveal anything that would explain his poor balance.  The VA records reflect a diagnosis of Parkinson's disease in September 2009, but do not definitively link the Veteran's gait and balance issues with that diagnosis.  
 
On VA examination in November 2008, the VA examiner noted that a gait abnormality was present.  The Veteran reported that he used a cane outside his home and a walker at home; he had not fallen or sustained any injuries.  On examination of motor function, 5/5 strength was noted in all proximal and distal muscle groups of all 3 extremities.  No atrophy or fasciculations were present.  Muscle tone was normal; muscle tone reflexes were +2 in the upper extremities and were symmetric.  Reflexes in the lower extremities were +1 patellar; ankle reflexes were absent.  Hoffman's sign was not present; plantar responses were mute.  The Veteran had a slow shuffling gait with good initiation; he did not turn en bloc and no spasticity was observed.  He demonstrated normal finger-to-nose with terminal tremor and mild past-pointing.  The examiner's diagnosis was gait abnormality.  The examiner also noted that the Veteran had a length-dependent, large fiber distal neuropathy in his feet that involved numerous peripheral nerves, which was more than likely contributing to his gait disturbance and balance issues.  

The Board notes that the VA examiner who evaluated the Veteran at a May 2010 VA examination indicated that the Veteran's balance difficulties are at least as likely as not related to his head injury and, the worsening of his balance difficulties are most likely caused by his atypical Parkinson's disease and neurodegenerative process of unclear etiology.  The examiner could not determine how much was due to the TBI without resorting to speculation.  Neither examiner provided an opinion as to the level of the Veteran's facet of motor activity.  

Despite all of the aforementioned findings, the Board notes that the none of the VA or private medical records, or the VA examiners have indicated that the Veteran has any impaired motor activity that is due to apraxia (defined under the rating schedule for neurological conditions and convulsive disorders as the inability to perform previously learned motor activities, despite normal motor function).  See 38 C.F.R. § 4.124a.  However, to the extent that the Veteran has experienced apraxia, it is at most mild, as it was not specifically noted on the November 2008 VA examination.  Resolving doubt in the Veteran's favor, a numerical value of 2, and no more, is warranted.  A rating of 3 for this facet is not warranted as the evidence does not show that motor activity was moderately decreased due to apraxia.

Turning to impairment of visual spatial orientation, according to the November 2008 VA examination report, visual spatial orientation was normal.  The VA and private treatment records do not show any findings of visual spatial orientation deficiencies.  A numerical value of 0 is assigned for this facet.

As for subjective symptoms, the Veteran has reported head pain, feeling of imbalance, memory problems, ringing in his ears, and trouble speaking all of which he believes is related to his service-connected TBI.  He did not indicate that any of these symptoms interfered with his ability to work or instrumental activities of daily living.  See, the November 2007 Notice of Disagreement and November 2009 VA Form 9.  

At the November 2008 VA examination, the Veteran reported persistent headaches that occur between 1 and 5 times a week with severities of 6-7/10 and memory difficulties that he believed interfered with his ability to work.  He also noted fatigue associated with sleep impairment (i.e. he only slept 1 hour each night).  The examiner determined that the Veteran's subjective symptoms did not interfere with work or instrumental activities of daily living.  As such, a numerical value of 0 is warranted.  

Regarding neurobehavioral effects, the VA and private treatment records reflect notations of mild anxiety.  At the November 2008 VA examination, the Veteran denied depression or mood swings, but did endorse mild anxiety.  Upon screening, there was no evidence of a mood disorder.  The examiner indicated that the Veteran's neurobehavioral symptoms were normal.  As such, a numerical designation of 0 is warranted.  

As for impairment of communication, the Veteran has consistently been noted to complain of hoarseness.  He has been diagnosed with dysphonia, vocal cord weakness and laryngitis.  His complaints and diagnoses have not been associated with the service-connected TBI by medical professionals.  Further, at no time has the evidence shown that the Veteran was unable to communicate by either spoken or written language, or to comprehend spoken and written language.  

At the November 2008 VA examination, the Veteran reported he has had laryngitis and a raspy voice for about four years that never improved.  He denied dysarthria and dysphagia.  Speech was fluent and no dysarthria was noted.  The examiner indicated that the Veteran has no difficulties with spoken or written language.  A VA speech language pathology note dated in January 2010 shows mild dysarthria was observed, but also that the Veteran was fully intelligible.  Accordingly, a numerical designation of 0 is warranted for impairment of communication.  

Finally, a numerical designation is not warranted for impairment of consciousness as this has not been a symptom of the Veteran's TBI at any time during the pendency of this claim.  

The preponderance of the evidence demonstrates that a higher evaluation is not warranted at any time during the entire appeal period.  The next highest evaluation, which is 70 percent, requires that a veteran meet the criteria for a numerical value of 3 for at least one of the facets.  See 38 C.F.R. § 4.124a.  As described, the numerical value of 2 is the highest facet and no facet is rated as total.  The evidence of record does not reflect that the Veteran has met the criteria for a higher rating based on cognitive impairment at any time during the pendency of this claim that is prior to May 27, 2010.  


Emotional/behavioral dysfunction

Emotional/behavioral dysfunction is evaluated under § 4.130 (Schedule of ratings--mental disorders) when there is a diagnosis of a mental disorder.  When there is no diagnosis of a mental disorder, emotional/behavioral symptoms are evaluated under the criteria in the table titled "Evaluation of Cognitive Impairment and Other Residuals of Traumatic Brain Injury Not Otherwise Classified."

In this case, the Veteran was not diagnosed with a mental disorder during the rating period under review.  His emotional/behavioral symptoms have therefore been evaluated under the criteria for "Evaluation of Cognitive Impairment and Other Residuals of Traumatic Brain Injury Not Otherwise Classified."

Physical

As noted, the third category under which TBI may be evaluated is physical dysfunction.  Physical (including neurological) dysfunction based on the following list, is to be evaluated under an appropriate diagnostic code: Motor and sensory dysfunction, including pain, of the extremities and face; visual impairment; hearing loss and tinnitus; loss of sense of smell and taste; seizures; gait, coordination, and balance problems; speech and other communication difficulties, including aphasia and related disorders, and dysarthria; neurogenic bladder; neurogenic bowel; cranial nerve dysfunctions; autonomic nerve dysfunctions; and endocrine dysfunctions. 

The preceding list of types of physical dysfunction does not encompass all possible residuals of traumatic brain injury.  Residuals not listed here that are reported on an examination are evaluated under the most appropriate diagnostic code.  Each condition is to be evaluated separately, as long as the same signs and symptoms are not used to support more than one evaluation, and are to be combined under § 4.25 for each separately rated condition.  The evaluation assigned based on the "Evaluation of Cognitive Impairment and Other Residuals of Traumatic Brain Injury Not Otherwise Classified" table will be considered the evaluation for a single condition for purposes of combining with other disability evaluations.

The criteria for rating TBI instructs the rater to separately evaluate any residual with a distinct diagnosis that may be evaluated under another diagnostic code, such as migraine headache or Meniere's disease, even if that diagnosis is based on subjective symptoms, rather than under the "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified" table.

In this case, the Veteran has asserted that he experiences gait and imbalance difficulty, speech difficulties, sinus trouble, right ear numbness as a result of his TBI.  To the extent that the Veteran's subjective gait and balance difficulties and are related to his TBI, which has not been conclusively established by the medical evidence, their effects have been evaluated under the "Evaluation of Cognitive Impairment and Residuals of TBI Not Otherwise Classified."  

With regard to the claimed speech impairment (dysarthria and dysphonia), sinus trouble and right ear numbness, the probative evidence of record does not show any of these symptoms are associated with the Veteran's TBI disability.  Moreover, the symptoms of sinus trouble and right ear numbness have not received clinical diagnoses, so as to warrant a rating under a separate and distinct diagnostic code.  

The evidence of record does not suggest any additional physical disabilities, other than headaches, which warrant a rating under a separate and distinct diagnostic code.  

Headaches Associated with Traumatic Brain Injury

The Veteran's service-connected residuals of a TBI (manifested as chronic headaches) were rated as 30 percent disabling prior to October 23, 2008, under 38 C.F.R. § 4.124a, DC 8100 (2007).  

The Board concludes that from October 23, 2008, a continued, separate rating of 30 percent, but no more, is warranted under 38 C.F.R. § 4.124a, DC 8100 (2008).  

A 50 percent rating for headaches requires there to be very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  Id.

At the November 2008 VA examination, the Veteran described his headaches as stabbing, sharp pains in the temporal-occipital areas about 1 to 5 times a week.  He described the severity as being on a level of 6-7 on a 1-10 scale.  He stated that he rarely took medication for it.  He denied any vision problems or hypersensitivity to sound or light.  

Records from Rochelle Community Hospital and Dr. Popp are negative for complaints of headaches.  At a private neuropsych evaluation in July 2010, the Veteran reported he had had headaches for a long time.

At a VA examination in May 2010, the Veteran reported that his headaches occur usually three to four times a week with sharp pain all over his head.  He stated they were rather strong and could last from minutes to hour.  He also reported sensitivity to light and sound. 

Based on the reported nature and severity of the Veteran's headaches, the Board finds that they occur somewhat frequently.  However, they are not prostrating.  The rating criteria do not define "prostrating."  According to Stedman's Medical Dictionary, 27th Edition (2000), p. 1461, "prostration" is defined as "a marked loss of strength, as in exhaustion."  Here, the Veteran has not reported any symptoms compatible with prostration.  Even assuming that some or all of his headaches may have amounted to a prostrating attack, it is not shown that the headaches caused, or were capable of producing loss of work amounting to, severe economic inadaptability.  Therefore, the criteria for a higher rating of 50 percent are not met for this appeal period.  38 C.F.R. § 4.124, DC 8100.

In sum, prior to October 23, 2008, a rating in excess of 30 percent for residuals of a SFW of the head under § 4.124a, DC 8045, 8100 (2007) is not warranted.  For the rating period that is from October 23, 2008 to May 27, 2010; a rating in excess of 40 percent evaluation for residuals of SFW of the head under § 4.124a, DC 8045 (2014) is not warranted.  For the rating period that is from October 23, 2008 to May 27, 2010, a separate 30 percent rating for headaches under 38 C.F.R. § 4.124a, DC 8045, 8100 (2014) is warranted.   

Other Considerations

The Veteran's residuals of a right leg GSW and left thigh SFW manifest with well-healed scars, but without any cardinal signs or symptoms of muscle disability and no impaired muscle substance or function in either lower extremity.  The scars on his right leg and left thigh are superficial, occasionally painful, but do not cause any limited motion or functional impairment.  The Veteran's TBI manifests with symptomatology such as memory loss, imbalance, and decreased ability to concentrate.  These symptoms are all contemplated by the rating criteria for evaluating a TBI which includes consideration of impaired cognitive function caused by the TBI.  The Veteran's headaches, which are also associated with the TBI, manifest several times a week and cause moderate discomfort.  The headaches are neither prostrating nor productive of severe economic inadaptability.  

The rating criteria considered in this case reasonably describe the Veteran's disability level and these symptoms.  He has not described any significant manifestations not contemplated by the schedular criteria.  The Veteran's disability picture is contemplated by the rating schedule, the assigned schedular evaluations for the service-connected residuals of a right leg GSW and left thigh SFW, and TBI residuals, are adequate.  Referral is not required. Thun v. Peake, 22 Vet. App. 111 (2008); 38 C.F.R. § 3.321(b)(1).  See Thun, 22 Vet. App. 111, 114-15 (2008). 

The Board further notes that, pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009), a claim for TDIU is part of an increased rating claim when such claim is expressly raised by the Veteran or reasonably raised by the record.  In this case, the evidence does not suggest, nor does the Veteran assert, that prior to May 27, 2010, he was precluded from employment as a result of his service-connected disabilities.   


ORDER

Service connection for a sinus disability is denied.

Service connection for right ear numbness is denied.

Service connection for a throat disability to include laryngitis and dysphonia) is denied.

An evaluation higher than 10 percent for residuals, GSW of the right leg, MG XI is denied.

An evaluation higher than 10 percent for residuals, SFW of the left thigh is denied.

From September 23, 2008, a disability rating of 10 percent, and no more, for residual scar, GSW of the right leg, MG XI is granted.

From September 23, 2008, a disability rating of 10 percent, and no more, for residual scar, SFW of the left thigh is granted.

Prior to October 23, 2008, a rating in excess of 30 percent for residuals, SFW of the head (to include loss of balance and pain in the head) is denied.

From October 23, 2008 to May 27, 2010; a rating in excess of 40 percent for residuals, SFW of the head is denied.

Beginning October 23, 2008, a separate, 30 percent rating for headaches is granted.


REMAND

The Veteran seeks service connection for a vision disorder.  At an April 2011 VA eye examination, an examiner provided the following diagnoses: history of cataracts, bilaterally; posterior vitreous degenerations, bilaterally; age-related macular degeneration; and cornea verticillata, bilaterally.  The examiner determined that none of these conditions were caused by the "service-connected activities," specifically the shrapnel wound.  He did not, however, provide an opinion with respect to aggravation.  As a result, the opinion is inadequate to decide the claim and a new one is required.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Contact the Veteran and request that he identify, and authorize VA to obtain, any and all outstanding private treatment records related to his claimed vision disability.  Obtain any identified private records, as well as VA treatment records since April 2014, and associate them with the claims file. 

If any requested records are unavailable, the claims file should be clearly documented to that effect, and the Veteran must be notified of any inability to obtain these records in accordance with 38 C.F.R. § 3.159(e). 

2.  After associating any pertinent evidence with the claims file, schedule the Veteran for an appropriate VA examination to determine the nature and severity of his vision disorders.  The claims file should be made available to and reviewed by the examiner and all appropriate tests and studies should be conducted. 

The examiner should identify any and all vision disorders found to be present. 

a) For each diagnosis, and for the diagnoses of bilateral cataracts, bilateral posterior vitreous degenerations, age macular degeneration, and cornea verticillata provided at the April 2011 VA examination; the examiner is to state whether it is at least as likely as not that such diagnosis is related to or had its onset during the Veteran's active service.

b) The examiner is also to provide an opinion as to whether it is at least as likely as not that any current vision disorder is either caused by or aggravated by the Veteran's service-connected TBI.

A response regarding both direct causation and aggravation must be provided or the examination report will be returned as inadequate.

The term "aggravation" means a permanent increase in the claimed disability; that is, an irreversible worsening of the condition beyond the natural clinical course and character of the condition due to the service-connected disability as contrasted to a temporary worsening of symptoms.  

If aggravation is found, the examiner must attempt to establish a baseline level of severity of the vision disability prior to aggravation by the service-connected residuals of the TBI.

The examination report must include a complete rationale for all opinions expressed.  If an opinion cannot be provided without resort to speculation, it must be noted in the examination report, and a rationale or explanation provided for that conclusion.  

3.  Upon completion of the above requested development, readjudicate the appeal. If the benefit sought remains denied, then furnish the Veteran and his representative a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
M.N. HYLAND
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


